198 Md. 662 (1951)
80 A.2d 608
HIRONS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. 43, October Term, 1950.]
Court of Appeals of Maryland.
Decided May 16, 1951.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application for leave to appeal from the refusal of a writ of habeas corpus by Honorable Herman M. Moser, of the Supreme Bench of Baltimore City. Petitioner has had four previous applications denied. Application for leave to appeal was filed in one of such cases, which was denied. Hirons v. Warden, Md. Penitentiary, 195 Md. 679, 76 A. 2nd 162.
The petitioner asserts that his original sentences in May, 1949, by Judge France were, under a charge of assault with intent to kill, for five years, and, under a charge of carrying a deadly weapon, for one year, both sentences to run consecutively; that under said sentences his commitment was to the State Reformatory for Males. He further asserts that upon his subsequent *663 conviction in October, 1949, under three charges of robbery with a deadly weapon, he was sentenced to twenty years in the Maryland Penitentiary in each case to run concurrently. He claims that his transfer from the former institution to the latter was illegal.
Under the Annotated Code of Maryland, (1947 Supplement), Article 27, Section 788, the Board of Correction may transfer prisoners from one institution to another. Nothing in the petitioner's application would indicate that the procedure outlined in this Section was not followed.
For the reason just stated and for the reasons set forth in the opinion in the prior application for appeal, Hirons v. Warden, supra, the application will be denied.
Application denied, with costs.